Title: To Thomas Jefferson from Francis Hopkinson, 10 May 1790
From: Hopkinson, Francis
To: Jefferson, Thomas



My dear Friend
Philada. May 10. 1790

I am anxious to write a few Lines to you; but my late Mallady has had so strange an Effect that, for some Months I could not write at all, and yet express myself imperfectly and with great Difficulty. What I now say must be only in few Words.
I wish to repay the Monies you have advanced for me, but know not the Amount. The principal Articles are the Encyclode. the Physic. Bibli. Œconom. a sett of Crayons &c. I have nothing against these but some News Papers, Magazines, and Museums, but I can easily make out my Side of the Account. I wish to know whether you would have the Museums and Magazines forwarded by the Editors or not.
I have many things to say to you on Philosl. Projects and other Mischellaneous Subjects but cannot urge them now. Be assured that I sincerely love and esteem you, and will tell you so more at large when I shall have recover’d the use of my Pen. I have but few Words to spare. If I had but Six left three of them should be spent in saying I love you,

Fras. Hopkinson

